Citation Nr: 1409269	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-47 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to April 8, 2013, and 20 percent thereafter for arthritis of the right shoulder.  

2.  Entitlement to an evaluation in excess of 10 percent for tarsal tunnel syndrome and degenerative joint disease of the right foot and ankle.  

3.  Entitlement to an evaluation in excess of 10 percent for tarsal tunnel syndrome and degenerative joint disease of the left foot and ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in October 2013.  A copy of the transcript is of record.  At the October 2013 hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  Additional evidence accompanied by a waiver was also received by the Board in February 2014.  38 C.F.R. § 20.1304(c) (2013).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to evaluations in excess of 10 percent for tarsal tunnel syndrome and degenerative joint disease of the right foot and ankle, as well as the left foot and ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the hearing on October 25, 2013 and prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal regarding entitlement to an evaluation in excess of 10 percent prior to April 8, 2013, and 20 percent thereafter for arthritis of the right shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 10 percent prior to April 9, 2013, and 20 percent thereafter for arthritis of the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his hearing on October 25, 2013, the Veteran withdrew the issue of entitlement to an evaluation in excess of 10 percent prior to April 8, 2013, and 20 percent thereafter for arthritis of the right shoulder.  See the Board hearing transcript, p. 2 and the October 2013 personal statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2013).  


ORDER

The appeal is dismissed with respect to the issue of entitlement to an evaluation in excess of 10 percent prior to April 8, 2013, and 20 percent thereafter for arthritis of the right shoulder.  

REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected tarsal tunnel syndrome and degenerative joint disease of the right and left feet and ankles.  Since the claims are being remanded, outstanding private and VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected tarsal tunnel syndrome and degenerative joint disease of the right and left feet and ankles.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for private treatment records from Scott and White Healthcare in Temple, Texas, and VA treatment records from the Central Texas Veterans Health Care System, which includes the Olin E. Teague Veterans' Medical Center in Temple, Texas, dated since August 2013.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected tarsal tunnel syndrome and degenerative joint disease of the right and left feet and ankles.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should determine the extent of the neurological impairment, and indicate whether there is completer or incomplete paralysis of the posterior tibial nerve, or other nerve.  Impairment should be stated in terms of whether it is mild, moderate, or severe.  If there is complete nerve paralysis, the examiner must note whether there is paralysis of all muscles of sole of foot; frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and/or plantar flexion is impaired.  

The examiner must also note whether muscle atrophy is present, and if so, to what extent.  The examiner should also set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible the examiner should describe any additional functional limitation of the ankles due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  A rationale for any conclusion reached should be provided.  

3.  After conducting any additional development, readjudicate the claims currently on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


